Citation Nr: 9919187	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating for service-
connected residuals of a low back injury with weakness in 
both hips, the left knee, and with gait impairment (residuals 
of a low back injury), currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1939 to 
September 1945, and was a prisoner of the Japanese government 
from May 1942 to March 1945.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's initial claim for service 
connection for residuals of a low back injury.  The veteran 
filed a timely appeal.  During the course of his appeal, 
service connection was granted, and a 20 percent evaluation 
was initially assigned, effective from June 13, 1995, the 
date the RO considered his claim to have been received.  
Subsequent to the grant of service connection, his assigned 
disability rating was increased to 60 percent, effective from 
June 13, 1995.  The veteran appears to now maintain that the 
severity of his residuals of a low back injury warrants 
assignment of a higher rating.  The case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board would observe that as best that can be 
determined by the voluminous amount of annotated and 
duplicated documents submitted to the RO, the veteran appears 
to have raised issues with respect to an April 1998 RO rating 
decision which denied his claim for revision of earlier 
rating decisions denying service connection for a nervous 
condition and for entitlement to unemployability benefits 
based on clear and unmistakable error.  The Board also notes 
that the veteran has submitted a VA Form 9 dated in June 
1998, and his service representative has submitted a 
statement dated in October 1998 waiving consideration of 
additional evidence by the agency of original jurisdiction.  
However, the record does not show that any statement of the 
case has been issued by the RO with respect to these issues.  
Accordingly, the veteran's VA Form 9 is considered to be a 
Notice of Disagreement with respect to the RO's April 1998 
decision.  Therefore, the Board finds that as these issues 
have not been prepared for appellate review, they are 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is currently assigned a combined 100 percent 
disability rating for his service-connected disabilities, 
effective from September 21, 1992.  

3.  The veteran's residuals of a low back injury are 
objectively shown to involve symptomatology most consistent 
with pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In addition, the veteran's low back disorder is not shown to 
be productive of complete bony fixation (ankylosis) of the 
spine, or other spinal cord involvement rendering him 
bedridden or requiring the use of long leg braces.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's residuals of a 
low back injury is appropriate, and the criteria for 
assignment of an evaluation in excess of 60 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claim.  An allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
numerous articles and treatises on POW treatment and 
experiences at the hands of the Japanese government in the 
Philippines during World War II, records of medical treatment 
following service, and personal statements made by the 
veteran in his own behalf.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A review of the record shows that the veteran was initially 
granted service connection for residuals of a low back injury 
by a rating decision of May 1997.  A 20 percent evaluation 
was initially assigned, effective from June 13, 1995, the 
date the RO considered the veteran's initial claim to have 
been received.  To date, no issue with respect to the date of 
the veteran's initial claim for service connection has been 
raised, and the Board will not consider it at this time.  The 
veteran appealed the RO's initial assignment of a 20 percent 
evaluation, and during the course of his appeal, a 60 percent 
evaluation was assigned, effective from June 13, 1995, by a 
rating decision of December 1997.  Although it is unclear 
from the record, the veteran appears to contend that the pain 
and suffering associated with his residuals of a low back 
injury warrant assignment of an evaluation in excess of the 
currently assigned 60 percent rating.  

VA clinical treatment records dating from August 1992 show 
that the veteran was seen for back pain he experienced after 
having fallen while mowing his lawn.  At that time, he was 
initially diagnosed with what were characterized as 
"musculoskeletal problems."  He underwent a VA rating 
examination in December 1992, in which he claimed that he had 
fallen in July 1992 hurting his back.  At that time, he was 
noted to have pain and stiffness in his cervical spine, and 
was unable to turn his neck to either direction without pain.  
Cervical spine muscles were described as tense and spastic.  
The veteran's diagnoses included lower back pain with 
radiculopathy to the left lower limb, rule out herniated 
disc; and cervical back pain, most likely related to 
degenerative joint disease.  

In February 1997, the veteran underwent a rating examination 
for complaints of severe back pain.  Previously taken X-ray 
films showed that he had minimal degenerative changes at C4, 
C5, and C6 with minimal spur formation.  Dorsal spine X-rays 
showed minimal degeneration, and lumbar spine films showed 
minimal disc narrowing between L5 and S1, and minimal 
marginal spur formation with a transitional feature of the 
fifth lumbar vertebral body.  In addition, the examiner noted 
that a University Hospital report of September 1992 showed 
evidence of residuals of recurred herniated disc in the right 
neural foramina.  The examiner also noted that the veteran 
reported having been beaten all over his body by Japanese 
prison guards, and that he had undergone an operation to 
remove a herniated disc in 1962.  The veteran was noted to 
experience bilateral hip pain, and experienced episodes of 
being unable to walk or sleep due to back pain, and had been 
hospitalized  several times for back pain, most recently in 
November 1994.  On examination, he was found to have moderate 
to mildly impaired propulsion and balance.  He showed marked 
muscle tightness and tenderness in the lumbar and lumbosacral 
paravertebral muscles.  He had active movement of the hips 
with 80 percent of normal range of motion.  Range of motion 
for the right lower extremity was normal, while the left knee 
was found to be 70 percent of normal.  The examiner concluded 
with a diagnosis of residuals of beatings while a prisoner of 
war with trauma to the lower back, and with 1992 MRI evidence 
of recurrent herniated disc with some weakness in both hips, 
left knee, and impaired gait, but without other gross 
neurological findings.  

In October 1997, the veteran underwent an additional rating 
examination in which his previous treatment records were 
reported to show marked degenerative joint disease of the 
right hip and pelvis and lumbosacral spine.  The films of the 
lumbosacral spine showed degenerative joint disease of the 
facet joints of L5 and S1, and were noted to be secondary to 
a lumbosacral laminectomy.  The veteran complained of pain 
and discomfort which was constant but varied in intensity.  
At the time of the examination, the veteran reported that he 
could not walk more than approximately 100 feet before having 
to stop due to left knee and groin pain.  On examination, the 
veteran's gait showed that he had moderately impaired 
propulsion and mildly impaired balance.  Groin pain developed 
after he had walked 30 feet.  There was marked muscle 
tightness bilaterally in the lumbar and lumbosacral 
paravertebral muscles in addition to mild tenderness.  Active 
range of motion was found to be approximately 80 percent of 
normal.  The examiner concluded with a diagnoses of post-
surgical status diskectomy and fusion in the lumbar area in 
1962.  He stated that the veteran had constant lower back 
pain in the left groin and left knee, an impaired gait, loss 
of feeling in the left groin and left knee, impaired gait, 
and loss of feeling in the left lateral knee.  In addition, 
he offered his opinion that the veteran under emphasized the 
degree of his symptoms.  His overall condition was noted to 
be more severe than that which was implied by his history, 
because he was required to be off of his feet from one and a 
half to two hours each day due to back pain.  

The Board has evaluated the above-discussed evidence, and has 
applied it to the applicable schedular criteria.  Based on 
this evaluation, the Board concludes that the currently 
assigned 60 percent rating for the veteran's residuals of a 
low back injury is appropriate, and was appropriate from the 
time that the rating was initially assigned to the present 
time.  In addition, the Board finds that the preponderance of 
the evidence is against assignment of a higher rating under 
any other diagnostic code.  As noted, the veteran is 
currently assigned a 60 percent evaluation for his residuals 
of a low back injury, and this rating has been effective from 
June 13, 1995, the date upon which the RO determined that his 
claim for service connection for residuals of a low back 
injury was received.  Under the applicable evaluative 
criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), a 
60 percent evaluation is the highest available.  

Diagnostic Code 5293 contemplates assignment of a 60 percent 
evaluation based upon a showing of pronounced intervertebral 
disc syndrome, with pronounced symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Id.  Based upon the medical 
evidence discussed above, the veteran was clearly entitled to 
assignment of a 60 percent evaluation, the highest available 
under Diagnostic Code 5293 for his residuals of a low back 
injury.  As noted, he experienced constant, severe low back 
pain with little intermittent relief, and had symptoms which 
could be considered to be consistent with sciatic neuropathy 
radiating into his lower extremities.  Further, the Board 
notes that the examiner who conducted the most recent rating 
examination of October 1997 observed that the veteran tended 
to under emphasize his symptoms, and that the actual severity 
of his back disability was likely greater than he indicated.  

However, as the veteran is currently assigned a 60 percent 
evaluation under Diagnostic Code 5293, the highest available, 
and as pain and weakness have been taken into consideration 
in the decision to assign the 60 percent rating, assignment 
of an additional rating based upon pain or weakness is not 
for consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The Board has also considered applying the criteria 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 
(1998), which provide for rating residuals of vertebral 
fractures and for complete bony fixation (ankylosis) of the 
spine, respectively.  

Diagnostic Code 5285 provides for assignment of a 100 percent 
evaluation based upon residuals of a vertebral fracture with 
cord involvement, rendering the claimant bedridden or 
requiring the use of long leg braces.  Diagnostic Code 5286 
provides for assignment of a 100 percent evaluation upon a 
showing of complete ankylosis of the spine at an unfavorable 
ankle, with marked deformity and involvement of major joints, 
or without other joint involvement.  Id.  The veteran is not 
shown to have residuals of a vertebral fracture, he is not 
shown to be bedridden, nor does he require the use of long-
leg braces.  In addition, his spine is not shown to be 
ankylosed, although he does have some fusion in his lumbar 
spine.  In any event, the Board finds that the above 
diagnostic codes are not applicable to the veteran's 
residuals of a low back injury, and are not for consideration 
here.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here the evidence arguably shows that the veteran is 
effectively precluded from obtaining or retaining gainful 
employment as a result of his service-connected residuals of 
a low back injury.  However, the Board would observe that the 
veteran is currently assigned a combined 100 percent 
evaluation based on service-connected disabilities, which has 
been effective from September 21, 1992.  As a total 
disability rating is currently in effect, any claim for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1998) is rendered moot, as such benefits are already in 
effect, and have been prior to the time service connection 
has been in effect for the veteran's residuals of a low back 
injury.  See VAOGCPREC 6-99 (June 7, 1999) (holding that a 
claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100 percent rating is 
already in effect for another service-connected disability.)  


ORDER

The initial rating for the veteran's residuals of a low back 
injury is appropriate, and entitlement to an evaluation in 
excess of 60 percent is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

